Order entered July 24, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00962-CV

                          IN RE: DARRELL JENKINS, Relator

                Original Proceeding from the 195th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F07-51595-QN

                                         ORDER
       Based on our opinion of today’s date, the Court DENIES relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   DAVID EVANS
                                                         JUSTICE